Citation Nr: 1431142	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  06-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD) and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim seeking service connection for residuals of herbicide exposure and if so whether the reopened claim should be granted.

3.  Entitlement to service connection for a heart murmur.

4.  Entitlement to service connection for an acid reflux disorder.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 1963, from January 1964 to March 1974, and from June 1974 to December 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from March 2005 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

When this case was before the Board in September 2010 and September 2012, it was decided in part and remanded in part. 

The record before the Board consists of electronic records in systems known as the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of entitlement to service connection for a heart murmur and an acid reflux disorder are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An August 2006 rating decision denied service connection for a psychiatric disorder other than PTSD; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received since the expiration of the appeal period is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder other than PTSD.

3.  A March 2005 rating decision denied service connection for residuals of herbicide exposure; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

4.  Evidence received since the expiration of the appeal period is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of herbicide exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for a psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been received to reopen the claim for service connection for residuals of herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The RO's October 2010 and January 2014 letters provided the Veteran with all required notice prior to the initial adjudication of the claims.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Additionally, VA provided the Veteran with a VA psychiatric examination in June 2006.  As the examiner did not take into account the Veteran's chronic depression diagnosis or the chronic depression he experienced in service, the Board remanded the claim for a new examination in September 2010.  In compliance with the remand, the Veteran was scheduled for examinations in December 2010 and January 2011; he failed to report despite being advised of both of the examinations.  He has not expressed a willingness to appear for another examination if one were scheduled.  The Court has held that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Due to the Veteran's failure to cooperate, the Board will decide the appeal without the benefit of the VA examination ordered in the September 2010 remand.

The Board notes that the Veteran was not provided an examination regarding residuals of herbicide exposure but notes that VA has no obligation to provide such an examination if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).  Moreover, no VA is not required to provide the Veteran with a VA examination or obtain a VA medical opinion because there is no competent evidence suggesting that he has any disability related to his exposure to herbicides.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Board also notes that the Veteran was scheduled for an examination regarding his diabetes mellitus, which he contends is related to herbicide exposure, but he failed to report to that examination. 

The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the claims to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Psychiatric Disabilities

In August 2006,  the RO denied service connection for a psychiatric disorder other than PTSD.  The Veteran was notified of the decision and his appellate rights but did not file a notice of disagreement with the decision.

The evidence of record in August 2006 included the Veteran's service treatment records indicating a diagnosis of chronic depression, post-service VA treatment records showing that the Veteran was diagnosed with depression, post-service private treatment records showing that he was diagnosed with dysthymic disorder and mood disorder, and the report of a June 2006 VA psychiatric examination showing that he was only diagnosed with benzodiazepine dependence in partial remission.  The RO denied the claim because the evidence failed to show that the Veteran's depression, anxiety or any other psychiatric disorder was related to his active service.

Documentation added to the record since the August 2006 rating decision includes notes from consultations with psychiatric doctors.  However, as it does not reveal any competent evidence of a nexus between the Veteran's current psychiatric disorders and his chronic depression in service, such evidence cannot be considered new and material.  The Veteran's statements have also been added to the record but they do not tend to show that he has a psychiatric disorder related to his active service.  Therefore, they are not new and material.   

Accordingly, reopening of the claim is not in order.





Residuals of Exposure to Herbicides

In March 2005, the RO denied service connection for residuals of herbicide exposure.  The Veteran was notified of the decision and his appellate rights but did not perfect an appeal.

The evidence of record in March 2005 included the Veteran's service personnel records verifying that he served in Vietnam.  The RO denied the claim because the Veteran did not identify a disability that was caused by herbicide exposure.  

Documentation added to the record since the March 2005 rating decision includes VA and private treatment records.  However, these records do not reveal a diagnosis that could be presumed related to Agent Orange exposure or any competent evidence linking a current disability to active service.  Therefore, such evidence cannot be considered new and material.  The Veteran's statements have also been added to the record but they are either not relevant to the claim to reopen or are cumulative in nature.  Therefore, they are not new and material.

Accordingly, reopening of the claim is not in order.


ORDER

The Board having determined that new and material evidence has not been received, reopening of the claim for service connection for a psychiatric disorder other than PTSD is denied. 

The Board having determined that new and material evidence has not been received, reopening of the claim for service connection for residuals of herbicide exposure is denied.




REMAND

In a January 2013 rating decision, service connection for a heart murmur and acid reflux disorder was denied.  In April 2013, the Veteran filed a notice of disagreement with the rating decision.  The originating agency has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issues in appellate status, the case must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

The RO or the AMC should provide the Veteran and his representative with a statement of the case addressing the issues of entitlement to service connection for a heart murmur and acid reflux disease.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal with respect to either or both of these issues, the RO or the AMC should ensure that all indicated development is completed before the issues are certified for appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


